Case 0:20-cv-60126-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.:

W. ZANE MORGAN, and all
others similarly situated pursuant to
29 U.S.C. §216(b),

Plaintiff,
vs.
CLARITY LAB SOLUTIONS, LLC, a Florida
Limited liability company, and DANIEL LEGER,

an individual,

Defendants,
/

 

COMPLAINT
Plaintiff, W. ZANE MORGAN (‘Plaintiff’), on behalf of himself and all others similarly
situated, pursuant to 29 U.S.C. §216(b), files the following Complaint against Defendants,
CLARITY LAB SOLUTIONS, LLC, and DANIEL LEGER (“Defendants”), and alleges:
1. This is an action arising under the Fair Labor Standards Act, 29 U.S.C. §§201-216 (the
“FLSA”), as well as Chapter 448.110, Florida Statutes.
2. At all times material hereto, Plaintiff was and is a resident of Palm Beach County, Florida,
over the age of 18 years, and otherwise sui juris.
3. At all times material hereto, Defendant, CLARITY LAB SOLUTIONS, LLC (“CLARITY”),
was and is a Florida corporation located within Palm Beach County, Florida, and transacting

business within Palm Beach and Broward Counties, which are located within this District.
Case 0:20-cv-60126-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 2 of 6

4. At all times material hereto, Defendant, DANIEL LEGER (“LEGER”), was and is a resident
of this District, operating the Defendant company, CLARITY, within Palm Beach County,
Florida, over the age of 18 years, and otherwise sui juris.

5. At all times material hereto, upon information and belief, CLARITY was the FLSA employer
during Plaintiff's relevant period of employment.

6. LEGER is the corporate officer and/or owner and/or manager or managing member of the
Defendant company and runs and has ultimate control and decision making authority over
CLARITY for the relevant time period, and was responsible for setting and paying CLARITY
employees’ wages for the relevant time period, and had ultimate control and authority over
CLARITY employees’ work and work schedule, and was therefore Plaintiff's employer as
defined by 29 U.S.C. §203(d) during the relevant employment period.

7. Defendants’ business activities involved those to which the FLSA applies. The Defendants’
business and Plaintiff's work for the Defendants affected interstate commerce because the
materials and goods used on a constant and/or continuous basis moved through interstate
commerce prior to or subsequent to Plaintiff's use of the same. Plaintiff's work for the
Defendants was in and/or so closely related to interstate commerce while he worked for the
Defendants that the FLSA clearly applies to Plaintiff's work for the Defendants in this case.

8. Defendants regularly employed two or more employees during the relevant time period who
handled goods or materials similar to those handled by Plaintiff or used the instrumentalities
of interstate commerce or the mails, thus making Defendants’ business an enterprise covered
by the FLSA.

9. Upon information and belief, CLARITY grossed or did business in excess of $500,000.00

annually during the relevant time period.
Case 0:20-cv-60126-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 3 of 6

10. Plaintiff and all similarly situated individuals were employed as sales persons for CLARITY
products aimed at medical professionals. Plaintiff worked a minimum of eight (8) hours per
day from January 2, 2019, through July 31, 2019. Plaintiff's activities during this time period
included researching prospective customers, calling doctors’ offices, setting appointment,
visiting doctors’ offices, and trying to make sales; on average, Plaintiff solicited 20-25 medical
offices per day in an effort to sell CLARITY products. Plaintiff was ultimately paid less than
Five Hundred Dollars ($500) for his seven months of full-time employment with CLARITY.

11. All acts and omissions giving rise to this dispute took place within Broward County and Palm
Beach County, Florida, and CLARITY is headquartered and doing business in Palm Beach
County, Florida.

12. Jurisdiction is proper within the Southern District of Florida pursuant to 29 U.S.C. §216(b),
and 28 U.S.C. §§1331 and 1337.

13. Venue is proper within this District pursuant to 29 U.S.C. §216(b) and 28 U.S.C. §1391(b).

COUNT I
FEDERAL OVERTIME WAGE LAW VIOLATIONS

14. Plaintiff re-avers and re-alleges Paragraphs | through 13 above, as though fully set forth herein.

15. This case is brought as a collective action pursuant to 29 U.S.C. §216(b) inasmuch as, upon
information and belief, Defendants have employed numerous other employees, similarly
situated to the Plaintiff, who have not been paid overtime for work done in excess of 40 hours
during the time period commencing three years prior to the filing of this Complaint through
the date on which this Complaint was filed.

16. 29 U.S.C. §207(a)(1) states, inter alia, that “if an employer employs an employee for more
than 40 hours in any work week, the employer must compensate the employee for hours in

excess of 40 at the rate of at least one and one and half times the employee’s regular rate...”
Case 0:20-cv-60126-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 4 of 6

17. Defendants’ failure, through today’s date, to pay amounts owed pursuant to the Fair Labor
Standards Act, is willful and intentional. Defendants knew of the overtime requirements of
the Act and either intentionally avoided or recklessly failed to investigate proper payroll
practices as they relate to the law. Accordingly, Plaintiff is entitled, and specifically requests,
liquidated damages in an amount equal to double the unpaid time and a half that is due and
owing. Plaintiff further requests all reasonable attorney’s fees and litigation costs from the
Defendants, jointly and severally, pursuant to the FLSA as cited above, with all amounts set
forth hereinabove to be proven at trial, in a trial by jury, and for entry of judgment for such
other amounts as this Court deems just and equitable under the circumstances.

18. Further, upon information and belief, Defendants have employed other individuals during the
subject time period, and each of these individuals was not paid a full and proper overtime wage
as required by Florida and Federal law, and Plaintiff reserves the right to add additional persons
to this action plaintiffs, and to move this Court for certification of a collective action.

WHEREFORE, Plaintiff, W. ZANE MORGAN, respectfully requests certification of a
collective action of all current and former employees of Defendants, CLARITY LAB

SOLUTIONS, LLC, and DANIEL LEGER, and award Plaintiff and the collective double all

unpaid overtime wages as provided by the Fair Labor Standards Act, as well as all reasonable

attorney’s fees and litigation costs from the Defendants, CLARITY LAB SOLUTIONS, LLC, and

DANIEL LEGER, jointly and severally, pursuant to the Fair Labor Standards Act, and all such

other amounts as this Court may deem and equitable under the circumstances.

COUNT I
FEDERAL MINIMUM WAGE VIOLATIONS

19. Plaintiffre-avers and re-alleges Paragraphs | through 13 above, as though fully set forth herein.
Case 0:20-cv-60126-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 5 of 6

20. Defendants have failed to pay Plaintiff and all similarly situated individuals a minimum wage
as required by federal law, for one or more weeks working for the Defendants in this case.

21. Defendants were and are or should be well aware for the federal minimum wage requirements,
and therefore willfully failed to pay Plaintiff and all similarly situated individuals a minimum
wage for one or more weeks of work, in violation of 29 U.S.C. §206.

WHEREFORE, Plaintiff, W. ZANE MORGAN, respectfully requests that this Court
certify a collective action of all current and former employees of Defendants, CLARITY LAB
SOLUTIONS, LLC, and DANIEL LEGER, who were not paid in conformity with federal
minimum wage standards, and award Plaintiff, as well as the collective, double unpaid minimum
wages owed by Defendants as provided by the Fair Labor Standards Act, as well as all reasonable
attorney’s fees and litigation costs, pursuant to the Fair Labor Standards Act, and judgment for all
such other amounts as this Court may deem and equitable under the circumstances.

COUNT Hil
FLORIDA MINIMUM WAGE VIOLATIONS

22. Plaintiff re-avers and re-alleges Paragraphs | through 13 above, as though fully set forth herein.

23. Defendants have failed to pay Plaintiff a minimum wage as required by Florida law, for one or
more weeks of work for the Defendants in this case.

24. Defendants were and are well aware for the Florida minimum wage requirements, and willfully
failed to pay Plaintiff and all similarly situated individuals a minimum wage for one or more
weeks of work.

WHEREFORE, Plaintiff, W. ZANE MORGAN, respectfully requests that this Court
require Defendants, CLARITY LAB SOLUTIONS, LLC and DANIEL LEGER, to pay double

unpaid minimum wages owed by Defendants as provided by Florida law, as well as all reasonable
Case 0:20-cv-60126-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 6 of 6

attorney’s fees and litigation costs, pursuant to Florida law, and judgment for all such other

amounts as this Court may deem and equitable under the circumstances.

JURY TRIAL DEMAND

Plaintiff hereby requests and demands a trial by jury on all such claims.

DATED this 20day of January 2020.

Respectfully Submitted,

Law Offices of Nolan Klein, P.A.
Attorneys for Plaintiff

5550 Glades Rd., Ste 500

Boca Raton, Florida 33431

PH: (954) 745-0588

By: _/s/ Nolan K. Klein
NOLAN K. KLEIN
Florida Bar No. 647977

VERIFICATION

I hereby swear or affirm that I have read the allegations set forth above and that the
allegations are true and correct to the best of my knowledge, information, and belief.

 

JO. Hier leds
W. ZANE\MORGAN
|

\/

  
 

cS
